Citation Nr: 1639027	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-22 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to an initial rating higher than 10 percent for status post left ulnar nerve transposition surgery (claimed as left forearm condition, left elbow cubital tunnel syndrome, left ulnar nerve).  

2. Entitlement to an initial compensable rating for a scar of the left upper extremity.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran served on active duty from August 2005 to January 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  In the July 2009 rating decision the RO granted service connection for status post left ulnar nerve transposition surgery with scar effective February 13, 2009, the date the Veteran's claim was received, and assigned a noncompensable rating.  In a rating decision in June 2014 the RO granted a rating of 10 percent for the left ulnar nerve disability effective February 13, 2009.  The RO also granted service connection for a scar of the left upper extremity effective February 13, 2009 and assigned a noncompensable rating.  

Although a separate rating for the residual scar was granted in the June 2014 rating decision, the Veteran filed her Form 9 Appeal in August 2012 thereby perfecting her appeal of a higher initial rating for the status post left ulnar nerve transposition surgery with scar.  Thus entitlement to initial higher ratings for the left ulnar nerve disability and the left upper extremity scar are in appellate status.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a deferred rating decision dated in April 2014, a new examination for the left ulnar nerve disability was requested.  In a letter on June 4, 2014, VA advised the Veteran that an examination through a private medical facility was requested in order to determine the current level of her disability.  The Veteran was advised that the private facility would inform her of the date, time, and place of the examination.  In correspondence dated on June 25, 2014, QTC Medical Services advised VA that the Veteran did not appear for her appointment on June 25, 2014.  However as pointed out by the Veteran's representative in the September 2016 brief, there is no documentation in the file notifying the Veteran of the date, time, and location of the June 2014 examination.  The Veteran has demonstrated good cause for not attending the June 2014 VA examination as she was not properly notified of the June 2014 VA examination with QTC Medical Services .  A remand is necessary for another examination to be scheduled.  

Prior to obtaining any opinion, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with her assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers as well as any relevant records with the Social Security Administration that need to be obtained.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. Afterwards, arrange for the Veteran to undergo a VA examination with an appropriate examiner to determine the current severity and manifestations of her service-connected status post left ulnar nerve transposition surgery and left upper extremity scar.  Ensure that a letter is sent to the Veteran notifying her (at her current address) of the date, time, and location of the examination.  Associate with the file a copy of the letter informing the Veteran of her scheduled examination. 

On examination, the examiner should fully describe any impairment of function resulting from the disabilities.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  A complete history should be elicited directly from the Veteran.  All findings should be reported in detail.  The examiner is asked to address the following:

a.) Whether the left ulnar nerve disability is productive of complete paralysis of the ulnar nerve.  If there is incomplete paralysis, the examiner should state whether it is mild, moderate, or severe.  In evaluating the left ulnar disability the examination report should comply with all protocols for rating this condition.  The examiner specifically is asked to comment on whether there is griffin claw deformity due to flexor contraction of the ring and little fingers, very marked atrophy in the dorsal interspace and thenar and hypothenar eminences, loss of extension of the ring and little fingers, inability to spread the fingers, inability to adduct the thumb, and weakened flexion of the wrist.  The examiner should indicate whether the Veteran's left upper extremity is her major or minor extremity.  

b.) The severity of the left upper extremity scar to include the size of the scar, whether it is deep, superficial, linear, nonlinear, unstable, painful, and any other disabling effects.  

3. If the benefits sought on appeal are not fully granted, the AOJ must furnish a supplemental statement of the case, before the claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of her claims.  Her cooperation in VA's efforts to develop her claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  
38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




